DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a generator configured to…, a transmitter configured to…”, in claim 1, “an acquisition unit that…”, in claim 15 and “an operation unit configured to…, a light-emitting unit configured to…, a receiver configured to…, a controller configured to…”, in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a generator configured to…, a transmitter configured to…, in claim 1, an acquisition unit that…, in claim 15 and “an operation unit configured to…, a light-emitting unit configured to…, a receiver configured to…, a controller configured to…”,  in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claims functions and/or simply recites the same claimed function without explaining how the function is performed. The specification does not provide sufficient details such that one of ordinary skill in the art would understand an internal content provider module and a subservice performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 5, 7, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20160124537 A1 to Kim. 
As to claim 1, Kim discloses an information processing apparatus comprising:
a generator configured to generate control information to be used to perform light emission control of a light-emitting unit provided in an operation terminal (Kim Fig. 1, 5, 10, ¶0063-0064, 0092, 0098, 0105, 0107, 0131-0135, controller 230 generates control signal, e.g. brightness control signal, to control the light emission of the rear backlit of the user terminal device 100); and 
a transmitter configured to transmit the control information to the operation terminal (Kim Fig. 1, 5, 10, ¶0063-0064, 0092, 0096, 0098, 0105, 0107, 0131-0135, communicator 210 transmitting the control signal, e.g. brightness control signal, to the user terminal device 100).
As to claim 2, Kim discloses wherein the light emission control includes controlling one or more of a start of light emission, an end of light emission, a light emission luminance, a light emission color, light emission time, and a light emission cycle (Kim Fig. 1, 5, 10, ¶0063-0064, 0092, 0098, 0105, 0107, 0131-0135, light emission of the rear backlit of the user terminal device 100 to turn on).
As to claim 3, Kim discloses an environment sensor configured to detect an environment of the information processing apparatus, wherein the generator is configured to generate the control information on a basis of a detection result of the environment sensor (Kim Fig. 1, 5, 10, ¶0055, 0062, 0063, 0064, 0105-0107, 0132-0133, illuminance sensor to detect the surround brightness generating the control signal, e.g. brightness control signal, based on detected brightness information with a preset threshold value).
As to claim 4, Kim discloses wherein the environment sensor includes a sensor configured to detect brightness of the environment (Kim Fig. 1, 5, 10, ¶0055, 0062, 0063, 0064, 0105-0107, 0132-0133, illuminance sensor to detect the surround brightness).
As to claim 5, Kim does not expressly disclose wherein the light-emitting unit is configured to emit light in a case where the brightness is darker than a predetermined brightness, on a basis of the control information (Kim Fig. 1, 5, 10, ¶0062-0063, 0105-0106, 0132-0134, backlit emits light when the brightness information is less than or equal to a preset threshold value according to the brightness control signal).
As to claim 7, Kim discloses wherein the control information includes the detection result of the environment sensor (Kim Fig. 1, 5, 10, ¶0055, 0062, 0063, 0064, 0105-0107, 0132-0133, illuminance sensor to detect the surround brightness generating the control signal, e.g. brightness control signal, based on detected brightness information with a preset threshold value).
As to claim 17, Kim discloses an operation terminal comprising: 
an operation unit configured to accept an operation of a user (Kim Fig. 3, 10, ¶0067, 0072, inputter 130 with button inputter 135 to receive user command); 
a light-emitting unit configured to emit light from an operation surface of the operation unit (Kim Fig. 3, ¶0067, 0072, 0091-0092, 0105, 0107, 0131-0135, light emitted through the rear backlit and emitted through the button inputter 135);
a receiver configured to receive control information transmitted from an information processing apparatus (Kim Fig. 3, 10, ¶0070, 0091-0092, 0105, 0107, 0131-0135, communicator 110 to receive brightness control signal from the display device 200); and 

a controller configured to perform light emission control of the light-emitting unit on a basis of the control information (Kim Fig. 3, 10, ¶0073, 0091-0092, 0105, 0107, 0131-0135, controller 140 controls the light emission of the rear backlit based on the brightness control signal from the display device 200).
As to claim 18, Kim discloses wherein the control information includes information corresponding to a detection result of an environment sensor provided in the information processing apparatus and configured to detect an environment of the information processing apparatus (Kim Fig. 1, 5, 10, ¶0055, 0062, 0063, 0064, 0105-0107, 0132-0133, illuminance sensor to detect the surround brightness generating the control signal, e.g. brightness control signal, based on detected brightness information with a preset threshold value).
As to claim 20, Kim discloses an information processing method comprising: 
generating, by an information processing apparatus, control information to be used to perform light emission control of a light-emitting unit provided in an operation terminal (Kim Fig. 1, 5, 10, ¶0063-0064, 0092, 0098, 0105, 0107, 0131-0135, controller 230 generates control signal, e.g. brightness control signal, to control the light emission of the rear backlit of the user terminal device 100); 
transmitting, by the information processing apparatus, the control information to the operation terminal (Kim Fig. 1, 5, 10, ¶0063-0064, 0092, 0096, 0098, 0105, 0107, 0131-0135, communicator 210 transmitting the control signal, e.g. brightness control signal, to the user terminal device 100); and 
performing, by the operation terminal, the light emission control of the light-emitting unit on a basis of the control information transmitted from the information processing apparatus (Kim Fig. 3, 10, ¶0073, 0091-0092, 0105, 0107, 0131-0135, controller 140 controls the light emission of the rear backlit based on the brightness control signal from the display device 200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160124537 A1 to Kim in view of US Pub. No. 20110175872 A1 to Chuang
As to claim 6, Kim discloses wherein the light-emitting unit is configured to, on a basis of the control information, emit light at a first luminance in a case where the brightness is a first brightness (Kim Fig. 1, 5, 10, ¶0062-0063, 0105-0106, 0132-0134, backlit emits light when the brightness information is less than or equal to a preset threshold value according to the brightness control signal)
Kim does not expressly disclose emit light at a second luminance that is brighter than the first luminance in a case where the brightness is a second brightness that is darker than the first brightness.
Chuang wherein the light-emitting unit is configured to, on a basis of the control information, emit light at a first luminance in a case where the brightness is a first brightness, and emit light at a second luminance that is brighter than the first luminance in a case where the brightness is a second brightness that is darker than the first brightness (Chuang Fig. 3, 4, ¶0017-0020, if environmental brightness it not greater than a predetermined value adjusting the first and second brightness such that the first brightness is larger than the second brightness based on sensed environmental brightness and if environmental brightness is greater than a predetermined value adjusting the first and second brightness such that the first brightness is smaller than the second brightness  )
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim by emit light at a second luminance that is brighter than the first luminance in a case where the brightness is a second brightness that is darker than the first brightness as disclosed by Chuang. The suggestion/motivation would have been in order provide varying adjustments to the brightness based different conditions thereby enhancing the user’s experience.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160124537 A1 to Kim in view of US Pub. No. 20090235296 A1 to Ito.
As to claim 8, Kim does not expressly disclose wherein the generator is configured to generate the control information on a basis of content that is a processing target of the information processing apparatus.
Ito discloses wherein the generator is configured to generate the control information on a basis of content that is a processing target of the information processing apparatus (Ito Fig. 1, 2, 4, 9-11, ¶0083, 0086, 0092-0093, 0101-0102, program recommendation control information generated based on content that is received by the television).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim by wherein the generator is configured to generate the control information on a basis of content that is a processing target of the information processing apparatus as disclosed by Ito. The suggestion/motivation would have been in order to provide recommendations of the detect programs that allows the user to be informed on the remote controller thereby enhancing the user’s experience.
As to claim 9, Ito discloses a content analyzer, wherein the content includes metadata, the content analyzer is configured to analyze the metadata, and the generator is configured to generate the control information on a basis of an analysis result of the content analyzer (Ito Fig. 1-4, 9-11, ¶0105-0108, program recommendation controlling part 9, where the program includes program information and determines the users taste based on the program information and transmitting the program recommendation control information to the remote controller)
As to claim 10, Ito discloses wherein the content includes image information, and the generator is configured to generate the control information on a basis of an analysis result of the image information (Ito Fig. 1-4, 9-11, ¶0076, 0105-0108, program recommendation controlling part, where the program includes program information and determines the users taste based on the program information and transmitting the program recommendation control information to the remote controller).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160124537 A1 to Kim in view of US Pub. No. 20070157235 A1 to Teunissen.
As to claim 11, Kim does not expressly disclose wherein the generator is configured to generate the control information on a basis of notification information to a user.
Teunissen discloses wherein the generator is configured to generate the control information on a basis of notification information to a user (Teunissen Fig. 2, 4, ¶0039-0041, 0060, notification signals to provide notifications of a programming change event to the user of the remote controller).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim by wherein the generator is configured to generate the control information on a basis of notification information to a user as disclosed by Teunissen. The suggestion/motivation would have been in order to provide notifications to the user based on a programming change event that allows the user to be informed on the remote controller thereby enhancing the user’s experience.
As to claim 12, Teunissen discloses a notification processor configured to generate the notification information, wherein the control information includes information that causes the light-emitting unit to emit light to correspond to a button associated with the notification information presented to the user, out of a plurality of buttons included in the operation terminal (Teunissen Fig. 2, 4, ¶0022, 0039-0041, 0060, controller/processor providing notification signals to provide notifications of a programming change event to the user of the remote controller where the remote controller flashes light on a button on  the remote controller).

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160124537 A1 to Kim in view of US Pub. No. 20200152188 A1 to Lee
As to claim 13, Kim does not expressly disclose a voice processor configured to process voice information accepted from a user, wherein the generator is configured to generate the control information on a basis of processing of the voice processor.
Lee discloses a voice processor configured to process voice information accepted from a user, wherein the generator is configured to generate the control information on a basis of processing of the voice processor (Lee ¶0077, 0085-0093, 0099-0100, controller 130 processor to receive voice input from user and generating command based on the voice processing by the controller 130)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim by a voice processor configured to process voice information accepted from a user, wherein the generator is configured to generate the control information on a basis of processing of the voice processor as disclosed by Lee. The suggestion/motivation would have been in order to provide user voice input into the system allowing hand free control thereby enhancing the user’s experience.
As to claim 14, Lee discloses wherein the voice processor includes a plurality of processors, and is configured to select one of the plurality of processors in response to an operation of the user, and the control information comprises information corresponding to the processor selected out of the plurality of processors(Lee ¶0077, 0085-0093, 0099-0100, controller 130 including a plurality of processors 131, 132, 133 and selects each processor to perform its tasks in response to the user voice input and generating command based on the voice processing by the processors).
As to claim 19, Kim does not expressly disclose wherein the control information includes information corresponding to processing of a voice processor provided in the information processing apparatus and configured to process voice information.
Lee discloses wherein the control information includes information corresponding to processing of a voice processor provided in the information processing apparatus and configured to process voice information (Lee ¶0077, 0085-0093, 0099-0100, controller 130 processor to receive voice input from user and generating command based on the voice processing by the controller 130 and controller 130 including a plurality of processors 131, 132, 133 and selects each processor to perform its tasks in response to the user voice input and generating command based on the voice processing by the processors)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim by wherein the control information includes information corresponding to processing of a voice processor provided in the information processing apparatus and configured to process voice information as disclosed by Lee. The suggestion/motivation would have been in order to provide user voice input into the system allowing hand free control thereby enhancing the user’s experience.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160124537 A1 to Kim in view of US Pub. No. 20180101284 A1 to Pope and in further view of US Pub. No. 20090269025 A1 to Bedingfield.
As to claim 15, Kim discloses does not expressly disclose a connection unit couplable to external equipment; and an acquisition unit that acquires information related to a function of the external equipment, wherein the generator is configured to generate the control information on a basis of the information related to the function of the external equipment.
Pope discloses a connection unit couplable to external equipment (Pope Fig. 2, ¶0033, 0034, 0036, 0039, set top box connects with AV receive via HDMI); and 
an acquisition unit that acquires information related to a function of the external equipment (Pope Fig. 2, ¶0033, 0034, 0036, 0039, acquires using CEC protocol over the HDMI, the manufacturer, type and particular model of the AV receiver to identify remote control functions of the device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim by a connection unit couplable to external equipment; and an acquisition unit that acquires information related to a function of the external equipment as disclosed by Pope. The suggestion/motivation would have been in order to recognize a plurality of devices connected to each other via HDMI that provides remote control functions of the plurality of devices thereby enhancing the user’s experience.
Kim and Pope do not expressly disclose wherein the generator is configured to generate the control information on a basis of the information related to the function of the external equipment.
Bedingfield discloses wherein the generator is configured to generate the control information on a basis of the information related to the function of the external equipment (Bedingfield Fig. 1, 9, ¶0057-0059, 0069, providing controllability indicator to the remote control device based on the availability of the trick play features). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kim and Pope by wherein the generator is configured to generate the control information on a basis of the information related to the function of the external equipment as disclosed by Bedingfield. The suggestion/motivation would have been in order to provide indicators using LED light that allows availability of the trick play features  allowing users to visibly identify the remote functions thereby enhancing the user’s experience.
As to claim 16, Bedingfield discloses wherein the control information includes information that causes the light-emitting unit to emit light to correspond to a button associated with an operation on the external equipment, out of a plurality of buttons included in the operation terminal (Bedingfield Fig. 1, 9, 13-15, ¶0057-0059, 0069, controllability indicator to the remote control device causes LED light on the button to light associated with the trickplay feature of the device of the plurality of buttons on the remote controller).

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426